Marion Ray was convicted of larceny and receiving stolen property, and he appeals.
The defendant has appealed from a sentence confining him for a period of twelve months in the common jail of Buncombe County and assigning him to work on the roads of Buncombe County without stripes.
The case was fairly and properly tried. The charge of the learned and careful judge who tried the case below was full and fair. The evidence was sufficient to sustain the verdict. The exceptions are without merit.
We can find in the trial
No error.